Citation Nr: 9912440	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for degenerative joint disease of the left knee.

2.  The propriety of the initial 10 percent rating assigned 
for degenerative joint disease of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey




INTRODUCTION

The veteran served on active duty from March 1985 to October 
1995.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 1996 RO rating decision 
that granted service connection for degenerative joint 
disease of the right and left knee and assigned each knee a 
10 percent rating.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

The veteran's last knee evaluation took place in 1995, the 
same year that the U.S. Court of Appeals for Veterans Claims 
(Court) (formally the U.S. Court of Veterans Appeals) 
provided guidance in evaluating increased rating claims for 
orthopedic disabilities.  In the case of Deluca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1995) 
or 38 C.F.R. § 4.45 (1995).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The.

The veteran attended a hearing in 1998 before a member of the 
Board where he testified that the 1995 VA examination was 
inadequate as the examiner did not perform strength testing 
on his knees and did not adequately address his weight 
bearing problems.  The veteran also said that he did not 
adequately convey to the examiner his pain threshold and, as 
a result, the pain factor was not adequately portrayed.  

A review of the 1995 examination report reveals that it is 
devoid of findings in regard to strength testing of the knees 
as well as weight bearing.  As these factors are to be 
considered in increased rating claims for orthopedic 
disabilities, a new and contemporaneous orthopedic evaluation 
should be scheduled which addresses these factors.  38 C.F.R. 
§ 4,71a, Diagnostic Codes 5256-5263; Green v. Derwinski, 
1 Vet. App. 121 (1991); Deluca, supra.  In addition, although 
the examiner in 1995 noted the factor of pain by stating that 
" there was no pain or tenderness with palpation" (a 
finding that the veteran disagrees with), he also noted that 
the veteran had pain intermittently depending on activity.  
Such a notation requires further medical clarification as to 
whether such pain could significantly limit functional 
ability during flare-ups or repeated use over time.  Deluca, 
supra.  This is especially so when considering a private 
physician's opinion in May 1998 that the veteran would 
probably need total knee replacements in the future.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
degenerative joint disease of the knees.  
Any tests that the examining physician 
finds appropriate should be performed.  
The examination should include complete 
observations of the ranges of motion of 
the affected areas.  All findings should 
be reported.  The examiner should be 
asked to determine whether the right 
and/or left knee(s) weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to 


express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
before the examination.

2.  The RO should readjudicate the claims 
for increased ratings for the veteran's 
service-connected right and left knee 
disabilities covering the entire period 
from the effective date of service 
connection.  If any determination remains 
adverse to the veteran, he should be 
issued a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









